Citation Nr: 0530685	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Newark, New Jersey (hereinafter RO).  An April 2004 
Board decision denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, and the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims.  In an Order dated April 1, 
2005, the Court vacated the April 2004 Board decision, and 
remanded the case to the Board for readjudication pursuant to 
a Joint Motion for Remand (hereinafter Joint Motion).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion found that a VA examination to determine if 
the veteran has a current disability due to hearing loss or 
tinnitus as a result of service is necessary in order to 
comply with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As such, this case is REMANDED for 
the following development. 

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The veteran is to be scheduled for a VA 
audiological examination.  The claims file 
should be provided to the examiner, and 
based on a review of the pertinent evidence 
contained therein and examination of the 
veteran, provide an opinion as to whether 
there is a 50 percent probability or better 
that bilateral hearing loss or tinnitus is 
related to service.  

The examiner should reconcile any findings 
with the service medical records, including 
the November 1983 audiogram report, the 
November 1999 VA examination report, and 
the April 2002 and April 2003 private 
medical reports.  

3.  Thereafter, the claims on appeal 
should be readjudicated by the RO.  If 
this adjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

